DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 29, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 10,607,817) in view of Hammond, IV et al. (US 2009/0221149).

    PNG
    media_image1.png
    705
    885
    media_image1.png
    Greyscale

Franklin discloses in figure 1 a plasma processing apparatus, comprising a chamber (100, e.g., a processing chamber); a support member (180, e.g., a support member) inside the chamber (see figure 1); a window plate (128, e.g., an electrode formed as a window plate thereof) at an upper portion (UP, e.g., an upper portion) of the chamber, facing the support member and comprising a fastening hole (having a fastening hole of the electrode 128 where a gas projector 104 formed therein); a gas injector (104, e.g., a lid assembly or a gas nozzle or a gas projector having a gas inlet 134 thereof) fastened to the fastening hole and comprising a first body (B1) and a second body (B2) having an accommodating groove (130, e.g., cavity or groove) to which the first body is fastened (see figure 1); and a gap (G) between the gas injector and the window plate (see figure 1), wherein the gas injector further comprising a gas hole (134, e.g., a gas hole or a gas inlet) extending from the accommodating groove to an external side surface (having an external side surface where the gas goes to) of the upper portion of the second body to fluidly connect the accommodating groove and the gap (see figure 1).
Franklin does not explicitly disclose that wherein the gas injector comprises an upper portion disposed inside the fastening hole of the window plate and a lower portion disposed below the window plate.

    PNG
    media_image2.png
    670
    876
    media_image2.png
    Greyscale

Hammond discloses in figure 1 a plasma processing apparatus comprising a processing chamber (100), a window plate (120, e.g., a lid formed as a window plate thereof) and a gas injector (196, e.g., gas nozzle or injector), wherein the gas injector comprises an upper portion (U) disposed inside a fastening hole (having a fastening hole where the gas projector formed therein) of the window plate and a lower portion (L) disposed below the window plate (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Franklin with an upper portion and a lower portion thereof as taught by Hammond for the purpose of injecting processing gas to a predetermined position of the process volume and improving etching rate uniformity across a substrate thereof since this configuration for the stated purpose would have been obvious to as evidenced by the teaching of Hammond (see paragraph 0008, 0010).
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing apparatus, comprising … “wherein the second body comprises a first portion disposed inside the upper fastening hole portion, a second portion disposed inside the lower fastening hole portion, and a third portion disposed below the window plate, wherein the second portion of the second body comprises a gas hole extending from the accommodating groove to an external side surface of the second portion of the second body”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-12 would be allowable as being dependent on claim 1).
A plasma processing apparatus, comprising … “a gas injector comprising a first body having a plurality of distribution nozzles configured to distribute process gas and a second body having a first accommodating groove to which the first body is fastened, a second accommodating groove surrounding the first accommodating groove, and a plurality of injection nozzles configured to inject the process gas distributed by the plurality of distribution nozzles into an internal space of the chamber; … the upper portion of the second body comprises a gas hole extending from the second accommodating groove to the external side surface of the upper portion of the second body to connect the second accommodating groove and the gap”, in combination with the remaining claimed limitations as claimed in independent claim 13 (claims 14-18 would be allowable as being dependent on claim 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ni et al. – US 7,785,417
Prior art Ueda et al. – US 2009/0311872
Prior art Cooperberg et al. – US 2003/0070620
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 2, 2022